o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c january cc ita b07 genin-100076-11 number release date uil --------------------------- ---------------------- --------------------------- attention ------------------- ---------------------------------------------- ------------------------------ dear ------------ this letter responds to your request for information dated date sent on behalf of --------------------------------------- taxpayer in your request you asked for information regarding the status of an application submitted by the taxpayer to make an election under sec_455 of the internal_revenue_code and the income_tax regulations thereunder for the taxpayer’s taxable_year ending date based on the information you provided the taxpayer’s request to elect sec_455 was made in a letter dated date the letter was mailed to the commissioner pincite constitution ave n w washington d c the application was received by the internal_revenue_service on date and the taxpayer has never received a response to the election request you ask that if taxpayer’s election request was deficient or not correctly prepared information be provided so that the taxpayer’s form_1120 for the taxable_year can be prepared correctly sec_455 provides an election to defer prepayments on subscriptions to newspapers magazines or other periodicals taxpayers that use an accrual_method to account for subscription income are eligible to make the election if an election is made income subject_to the deferral is included ratably over the period of the subscriptions the election applies to all prepaid_subscription_income relating to a trade_or_business except that taxpayers may opt to either include or defer income relating to liabilities that will end within_12_months of the date of receipt taxpayers may make the election by a statement attached to their timely filed return for the first year in which they receive prepaid_subscription_income in the trade_or_business otherwise an election requires the irs’s consent pursuant to sec_455 and sec_1_455-6 genin-100076-11 revproc_2008_52 2008_2_cb_587 provides the procedures by which a taxpayer may obtain automatic consent for a change in method_of_accounting described in its appendix revproc_2008_52 is the exclusive procedure for a taxpayer within its scope to obtain the commissioner’s consent to a change in method_of_accounting described in its appendix section dollar_figure of revproc_2008_52 provides that consent of the commissioner is granted to any taxpayer within the scope of that revenue_procedure to change its method_of_accounting as described in the appendix to the extent the taxpayer complies with all the applicable provisions of the revenue_procedure and implements the change in method_of_accounting for the requested year_of_change under section dollar_figure of revproc_2008_52 a taxpayer applies for consent to change a method_of_accounting pursuant to that revenue_procedure by filing a form_3115 or where applicable a statement in lieu of a form_3115 section of revproc_2008_52 requires that the taxpayer attach the original application_for the change in method_of_accounting to its timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the application must be filed with the national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return section of revproc_2008_52 sets forth where the copy of the application should be filed section of revproc_2008_52 provides that except for limited circumstances the service does not send an acknowledgement of the receipt of an application original or copy filed under the revenue_procedure section of the appendix to revproc_2008_52 describes a change in method in accounting regarding prepaid_subscription_income to which to the automatic consent provisions to revproc_2008_52 apply specially section of the appendix to revproc_2008_52 describes a change by an accrual_method taxpayer that wants to change its method_of_accounting for prepaid_subscription_income to the method described in sec_455 and the regulations thereunder as to the manner of making the change in method section of the appendix to revproc_2008_52 provides that the requirement to file a form_3115 is waived and a statement in lieu of the form_3115 is authorized for this change further the statement must provide the information required by section b i - v of the appendix to revproc_2008_52 section c of the appendix to revproc_2008_52 provides that the consent granted under revproc_2008_52 satisfies the consent required under sec_455 and sec_1 b based on the information you provided taxpayer did not properly elect sec_455 for its taxable_year ending date additionally we have been unable to locate any irs records reflecting that the taxpayer made a proper sec_455 election for its taxable_year ending date nevertheless the taxpayer still has time to make a timely sec_455 election for its taxable_year ending date genin-100076-11 the taxpayer is not seeking sec_455 treatment for the first year in which it received prepaid_subscription_income in its trade_or_business rather the taxpayer is seeking to change its accounting of prepaid subscriptions income from the accrual_method to the method provided under sec_455 this is a change in method_of_accounting to which revproc_2008_52 applies therefore the taxpayer must comply with the requirements of revproc_2008_52 in order to change its method_of_accounting for prepaid_subscription_income to the accounting_method provided under sec_455 and the regulations thereunder this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 sec_2 2011_1_irb_7 date if you have any additional questions please contact ------------------------of our office at --------------------- sincerely willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax accounting
